UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6929



JAMES ANTHONY MCNALLY, JR.,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Walter E. Black, Jr., Senior District
Judge. (CA-02-120-B)


Submitted:   December 19, 2003          Decided:    February 12, 2004


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Anthony McNally, Jr., Appellant Pro Se. Paul Michael
Cunningham, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James    Anthony   McNally,   Jr.,   previously    appealed   the

district court’s order denying relief on his 28 U.S.C. § 2255

(2000) motion.      We denied a certificate of appealability and

dismissed the appeal.    See United States v. McNally, No. 03-6837

(4th Cir. Sept. 24, 2003) (unpublished).       McNally now appeals from

the district court’s denial of his motion for a certificate of

appealability filed in that court.         Because we have previously

determined that McNally has failed to provide grounds meriting a

certificate   of   appealability,   it    is   the   law    of   the   case.

Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 815-16

(1988); United States v. Bell, 5 F.3d 64, 66-67 (4th Cir. 1993).

Thus, we affirm the district court’s denial of McNally’s motion for

a certificate of appealability.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                 - 2 -